Citation Nr: 0507765	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine, C3-4 to C7-T1 (claimed as 
residuals of a neck injury).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for disability 
exhibited by memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service with the Coast Guard from July 
1944 to May 1945 and had active service with the Army from 
January 1949 to June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The claimant testified before the RO at a hearing in January 
2004.  The transcript is associated with the claims folder.  
The veteran indicated on his May 2004 VA Form 9 that he 
wished to testify at a BVA hearing.  In January 2005 
correspondence, he withdrew the BVA hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection for residuals of 
an injury to his neck, back, and head are warranted.  He 
claims that he injured his neck, back, and head when his 
ship, the SS Australia Victory, was attacked in the Pacific 
Ocean near the island of Yap in March 1945.  Correspondence 
dated in April 2002 shows that the veteran's service medical 
records are fire related.  

At the January 2004 RO hearing and in various correspondence 
the veteran has alleged that he was treated for injuries to 
his neck, back, and head on the USS Mercy after the March 
1945 attack and before docking in San Francisco in May 1945.  
The veteran has also claimed that he received treatment for 
those same injuries at the Maritime Hospital on Beach Drive 
in San Francisco, California upon his return.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all medical 
records for the claimant's period of 
treatment on the USS Mercy from March 
1945 to May 1945.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with the 
claims folder.  

2.  The RO should request from the 
claimant and his representative all 
Maritime Hospital records dating from 
approximately May 1945 through 1946.  The 
claimant should either submit the records 
himself or provide the necessary 
information and authorization for the RO 
to obtain the claimant's private 
treatment records from Maritime Hospital.

3.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete the claim should 
be readjudicated.  If the claim is still 
denied the RO must furnish the claimant 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




